DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on October 7, 2021.  Claims 1-20 are pending.  Claims 1 and 11 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon and abstract idea), and if so, it must additionally be determined  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ___ (2014).
In the instant case, claims 1-20 are directed to a system and method.  As such, each of the claims is directed to one of the four statutory categories of the invention.  
In the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al., the court outlined several examples of abstract ideas including fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships.  As per part 2A of the eligibility analysis, the examiner understands the invention of claim 1 to be direct toward the abstract idea of:
“present a plurality of prompts, each associated with a road event, on a display upon receiving a first input on an input device”
“receive a second input selecting the prompts on a second input device; and 
“send a message with the selected prompts and a location of a vehicle.”
The Claims are similar to abstract ideas that have been held ineligible by the courts.  Namely, the claims contain limitations drawn to an idea of itself.  The steps of receiving a first input on a first input device, receiving a second input selecting prompts on a second input device, and sending a message can be considered an organizing human activity.  Due to the expansively broad nature of the claim, manually receiving an input from prompts and sending a message with the prompt meets the very definition of abstractness.  It encompasses “methods of organizing human activity” because the claim reads on a person providing some type of manual interaction or execution to prompts on a device.

As such, the claims when considered as a whole, are nothing more than the instruction to implement the abstract idea in a particular, albeit well-understood, routine and conventional technological environment.  Further, dependent claims further limit that abstract idea by further present a plurality of prompts, each associated with a road event, on a display upon receiving a first input on an input device, receiving a second input selecting the prompts on a second input device, and sending a message with the selected prompts and a location of a vehicle, but fail to remedy the deficiencies of the parent claim as they do not impose any limitation that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2008/0255754 to Pinto.
Claims 1-6, 8, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pinto.
With respect to independent claims 1 and 11, Pinto discloses present a plurality of prompts, each associated with a road event, on a display upon receiving a first input on an input device (see paragraph [0185]: an exemplary graphical user interface to quickly and easily report a traffic incident in accordance with the present invention. Sample preconfigured incident report keys may include: a) fender bender, b) one lane blocked c) two lanes blocked, d) broken traffic light, d) police radar, e) road work, f) major accident, and/or additional reporting. The traffic incident report may also include a mechanism for a user to submit a photograph or video of the accident for broadcast to other individuals stuck in the traffic.); 
receive a second input selecting the prompts on a second input device (see paragraphs [0048], [0050] and [0051]:  Traffic alerts may be issued following a notification from another user, or by the system, once a traffic slowdown is identified.  Passive Reporting is presented by 1101 a & 1101 b, sent from the client traffic managements to the telecommunication carrier. The Telecommunication carrier is piping this information through the Internet to the traffic information processing server 16, which is analyzing and storing the information. Passive reporting is further described in FIG. 4.  Active Reporting is presented by 1102, showing driver 11 a identifying a Traffic Incident 13 and submitting a Traffic Incident Report by using his mobile communication device.); and 

With respect to dependent claims 2 and 12, Pinto discloses wherein the computer is further programmed to present the prompts based on a size of the vehicle (see paragraph [0185]:  the mobile software client that is installed on the user's mobile device is communicating with the vehicle's in-dash display in order to provide larger display, as well as utilize the touch screen input capabilities built into the in-dash display, thus enhancing the user experience.).  
With respect to dependent claims 3 and 13, Pinto discloses wherein the input device is mounted to one of a steering wheel and an instrument panel (see paragraph [0185]: FIG. 16 shows an exemplary graphical user interface to quickly and easily report a traffic incident in accordance with the present invention. Sample preconfigured incident report keys may include: a) fender bender, b) one lane blocked c) two lanes blocked, d) broken traffic light, d) police radar, e) road work, f) major accident, and/or additional reporting.).  
With respect to dependent claims 4 and 14, Pinto discloses wherein the input device includes a plurality of buttons, and each button is programmed to select one or more of the prompts (see Figure 16 and paragraph [0185]:  Sample preconfigured incident report keys may include: a) fender bender, b) one lane blocked c) two lanes blocked, d) broken traffic light, d) police radar, e) road work, f) major accident, and/or additional reporting.).  
With respect to dependent claims 5 and 15, Pinto discloses wherein the computer is further programmed to select one of the prompts upon receiving the input on the input device (see paragraph [0028]: when the driver is identifying a traffic incident, the driver will use the software client to report the traffic incident to the server by pressing on a key on the mobile device's 
With respect to dependent claims 6 and 16, Pinto discloses wherein the computer is further programmed to present the prompts based on a location of the vehicle (see paragraph [0183]:  In FIG. 14, an exemplary legend is used to indicate severe traffic incidents and moderate incidents. Colors are used to show sever congestion, moderate congestion, and no congestion. In addition, the display may include either a real time picture of video by simply tapping on a portion of the road to show what traffic is doing over that stretch of road. The video may be obtained from a traffic camera provided by the municipality or by a video/picture reported by a user parked in the traffic. The red dots on the display or other suitable icon may be utilized to show locations where a picture and/or video image is available.).  
With respect to dependent claims 8 and 18, Pinto discloses wherein the computer is further programmed to adjust a route of the vehicle based on the message (see abstract:  Enables drivers to report a traffic incident to other drivers driving along routes that leads to the incident, thus allowing the other drivers to bypass the traffic incident. Enables collecting real time speed information from mobile devices, compiling obtained information along with incidents information into an accurate, complete and comprehensive representation of the current traffic flow along the road network. Provides the driver an optimal route to a destination by utilizing the real time traffic information and the history of routes and traffic information that is shared by the drivers and accumulated by the processing system.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661